Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made as of this 13th day of
May, 2013 (the “Effective Date”) by and between ECHO WARREN ASSOCIATES, L.P., a
Delaware limited partnership, (“Seller”), and WHLR-WARREN COMMONS, LLC, a
Delaware limited liability company, or assigns (“Purchaser”).

WITNESSETH:

WHEREAS, Seller owns a shopping center containing approximately 14.815 acres of
land and buildings with approximately 46,644 square feet of leasable area,
commonly referred to as Warren Commons Shopping Center, with an address of 2829
Market Street, 2759-2775 Market Street, 2801-2821 Market Street and the
detention basin at the southwest corner of Warren Commons, as more fully
hereinafter described, and desires to sell same to Purchaser; and

WHEREAS, Purchaser desires to acquire such shopping center and related assets;

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties agree as follows:

1. Property. Subject to the terms and conditions hereof, Seller agrees to sell
to Purchaser, and Purchaser agrees to purchase from Seller, the following
described property:

A. All those certain tracts or parcels of land located in Conewango Township,
Warren County, Pennsylvania, consisting of approximately 14.815 acres of land as
more particularly described on Exhibit “A” attached hereto and by this reference
incorporated herein, together with the buildings, certain driveways, parking
areas, stormwater ponds, and all other improvements located thereon owned by
Seller (the “Improvements”), and together with all appurtenances, rights,
easements, rights of way, tenements and hereditaments incident thereto and all
title and interest, if any, of Seller in and to any land lying in the bed of any
street, road or avenue, open, closed or proposed, in front of or adjoining said
tracts of land (said tracts of land, the Improvements and all other rights
described above being hereinafter collectively referred to as the “Real
Property”); and

B. All equipment, furniture, furnishings, supplies and other fixtures of every
description located on, or attached to the Real Property and which are owned by
Seller as of the Effective Date (the “Additional Property”), and

C. All of the landlord’s interest in all leases of portions of the Real Property
(the “Leases”), as more particularly described in the rent roll on Exhibit “B”
attached hereto and by this reference made a part hereof; and

D. To the extent of Seller’s interest therein, if any, and to the extent
assignable, all reciprocal easement agreements, operating agreements,
development agreements, warranties, guarantees and bonds, certificates of
occupancy, trade names, service marks, service contracts (to the extent assumed
by Purchaser), governmental and regulatory licenses and

 

1



--------------------------------------------------------------------------------

permits (including any permits relating to stormwater management), final working
drawings, engineering plans, utilities lay-out plans, surveys, topographical
plans and plans and specifications with respect to the development, use or
operation of the Real Property (the “Intangible Property”).

The Real Property, Additional Property, Leases and the Intangible Property are
hereinafter collectively referred to as the “Property”.

2. Purchase Price and Terms of Payment.

A. The purchase price (“Purchase Price”) for the Property shall be Five Million
Two Hundred Fifty Thousand and 00/100 DOLLARS ($5,250,000.00) and shall be paid
on the Closing Date by Federal funds wire transfer, in United States dollars.
The Deposit (as hereinafter defined) shall be paid by the Escrow Agent to Seller
at closing and shall be credited against the Purchase Price.

B. Purchaser shall deposit with the Pittsburgh office of Chicago Title Insurance
Company (“Escrow Agent”), within two (2) business days after the Effective Date,
the sum of Twenty Five Thousand Dollars, ($25,000.00) (the “Initial Deposit”).
Within two (2) business days after the expiration of the Review Period (as
defined below), unless this Agreement has been sooner terminated, Purchaser
shall deposit with the Escrow Agent, the additional sum of Twenty Five Thousand
Dollars ($25,000.00) (the “Second Deposit”). In the event this Agreement is not
so terminated and the Second Deposit is not paid to the Escrow Agent within two
(2) business days after the expiration of the Review Period, Seller may
terminate this Agreement and receive the Initial Deposit and any interest
thereon, in which event neither party shall have any further liability or
responsibility hereunder other than Purchaser’s liability for the Second Deposit
and any liability under Section 3 of this Agreement. As used in this Agreement,
“Deposit” shall refer collectively to the Initial Deposit and the Second
Deposit, together with all interest earned thereon, if any. If the transaction
contemplated by this Agreement closes in accordance with the terms and
conditions of this Agreement, at Closing, as defined below, the Deposit shall be
delivered by the Escrow Agent to Seller as payment toward the Purchase Price. If
the transaction fails to close due to a default on the part of Seller or if a
condition set forth in this Agreement for the benefit of Purchaser is not
satisfied or removed and this Agreement shall be terminated by Purchaser, the
Deposit shall be delivered by the Escrow Agent to Purchaser and Purchaser shall
have the applicable remedies set forth in Section 13 of this Agreement. If the
transaction fails to close due to a default on the part of Purchaser, Seller
shall have the applicable remedies set forth in Section 3 and Section 14 of this
Agreement. Notwithstanding any provision of this Agreement to the contrary,
Escrow Agent’s duties and responsibilities are set forth in the escrow agreement
(the “Escrow Agreement”) attached hereto as Exhibit “E” and incorporated herein
by this reference.

C. Purchaser shall receive a credit against the Purchase Price for an amount of
the outstanding principal balance as of the Closing Date of a loan currently
held by Bank of America, (“Mortgagee”) in the original amount of Four Million
Two Hundred and Fifty Thousand ($4,250,000.00), having a principal balance as of
February 28, 2013, of $4,231,428.96 (the “Mortgage”),

 

2



--------------------------------------------------------------------------------

C. The remaining balance of the Purchase Price shall be payable (i) by
Purchaser’s assumption of the principal balance of the Mortgage (as hereinafter
defined) as of the Closing, and (ii) the balance in cash, or by wire transfer or
other immediately available funds, to Seller on the Closing Date.

3. Review Period; Inspection.

A. At all times during the period commencing on the Effective Date and
terminating on the date that is sixty (60) days thereafter (the “Review
Period”), Purchaser, its agents, employees, representatives and contractors, at
Purchaser’s sole cost and expense, shall have the rights:

1. Subject to and without violating any of the rights of other parties under any
Leases, to enter upon the Real Property described in Exhibit “A” at all
reasonable times, and after reasonable advance notice to Seller, to perform such
tests, inspections and examinations of the Real Property described in Exhibit
“A” as Purchaser reasonably deems advisable, including the structural condition
of, and all electrical and mechanical systems contained in, the Improvements,
and to make investigations with regard to title to the Real Property,
environmental matters, matters of survey, flood plain of the Real Property,
utilities availability, zoning and building code and other applicable
governmental requirements with regard to the Real Property and the use thereof;
provided that, prior to any such entry, Purchaser shall comply with all of the
provisions of Section 3 of this Agreement. With respect to the foregoing
investigations, Purchaser, its agents, employees, representatives and
contractors, may enter upon the Real Property described in Exhibit “A” and do
all things necessary in connection therewith, subject to and without violating
any of the rights of other parties under any Leases, and provided they do not
adversely affect any portion of the Property. Purchaser shall not, and shall
cause its agents, consultants, contractors, subcontractors, and its or their
respective agents, employees or representatives agents, employees and
representatives not to, violate any of the rights of other parties under any
Leases or otherwise unreasonably disturb any of such parties while conducting
its inspections, tests and studies. Purchaser shall indemnify, defend and hold
Seller harmless from and against all cost, loss, liability, damage and expense,
including reasonable attorneys’ fees (including costs of enforcing this
provision) arising out of any violation of this Section 3 and any other actions
or omissions of Purchaser or any of its contractors or subcontractors or any of
its or their respective agents, employees or representatives, whether or not
involving negligence or greater fault, relating to the activities upon the Real
Property pursuant to the terms of this paragraph; and

2. After reasonable advance notice to Seller, to investigate and review any and
all books and records relating to the Property and all Leases, service
agreements, tenant correspondence, operating statements, warranties, guarantees
or bonds, certificates of occupancy, governmental or regulatory licenses and
permits, plans and specifications and other items relating to the Property.
Within five (5) days of the Effective Date Seller shall forward to Purchaser
true and complete copies of all the items set forth on

 

3



--------------------------------------------------------------------------------

Exhibit “C” to the extent that such items are in its possession or control. At
all reasonable times as requested by Purchaser, Seller shall make available to
Purchaser, its counsel and accountants, all financial and operating data and
other books and records pertaining to the Property under Seller’s control.

B. Purchaser shall comply with the following in connection with each exercise of
rights pursuant to subsection A. above:

1. Each person and entity whom Purchaser shall propose to enter the Property
shall be competent and duly licensed to perform the investigation of the
Property to be performed by such person or entity and shall otherwise be subject
to the prior approval of Seller, which approval shall not be unreasonably
withheld;

2. Each person and entity who shall enter the Property shall first deliver to
Seller evidence of public liability and property damage insurance naming such
person as insured and Seller as an additional insured, in an amount not less
than One Million Dollars ($1,000,000);

3. No core sampling, drilling or other type of invasive testing shall be
permitted unless (A) Seller shall have a received evidence of the need therefor
based on a Phase I environmental assessment by duly qualified personnel,
indicating a need for such further testing, and (B) Seller shall have approved
the location and extent of any such testing, which consent shall not be
unreasonably withheld, delayed or conditioned;

4. Purchaser shall comply, and shall cause each person and entity involved in
any activity in connection with or as a result of Purchaser’s investigation to
comply, with all applicable laws, regulations, ordinances, orders and other
legal requirements in connection with any activity undertaken with respect to
the Property;

5. It is understood that any approval given by Seller shall be solely for
Seller’s own protection and shall not be construed to waive or limit any
obligation of Purchaser under this Agreement or otherwise;

C. Purchaser shall have the right during the Review Period to determine that it
is satisfied, in its sole and absolute discretion, with the results of any of
the tests, inspections or investigations relating to the Property or the
operation thereof, and that the Property is suitable in all respects for
Purchaser’s intended purposes or needs. In the event Purchaser does not, prior
to the end of the Review Period, notify Seller in writing of the waiver of its
right to terminate this Agreement pursuant to its review of the items as set
forth in this Section 3, this Agreement shall automatically terminate without
requirement of further action on the part of Purchaser or Seller. In the event
of any termination of this Agreement, Purchaser shall immediately return to
Seller any documents, plans, studies or other materials that were provided to
Purchaser by Seller related to the Property, and so long as Purchaser is not in
default hereunder, the Deposit shall be refunded to Purchaser and neither party
shall have any further liability or obligations to the other hereunder;
provided, however, that the obligations contained in this Section 3 shall
survive the termination of this Contract.

 

4



--------------------------------------------------------------------------------

D. Purchaser shall purchase the Property in its AS IS, WHERE IS condition with
all faults of any kind or nature whatsoever, it being understood that, except
for the warranties or representations of Seller expressly set forth in this
Agreement that expressly survive the closing (and only for the period of time
expressly so surviving), Seller in no way represents or warrants, and
specifically disclaims any responsibility or liability with respect to, (i) the
condition or quality of the Property, (ii) the suitability of the Property for
Purchaser’s intended use or (iii) the presence of any other conditions that
affect the Property, including without limitation the presence of hazardous
substances or materials in violation of applicable environmental or other laws.

E. The provisions of this Section 3 shall survive the termination of this
Agreement and the closing of this transaction and delivery of the Special
Warranty Deed, and shall not merge therein or be extinguished thereby.

4. Title.

A. Purchaser shall obtain a current ALTA owner’s title commitment for title
insurance (the “Title Commitment”) issued by Escrow Agent, together with true
and complete copies of all exceptions contained therein. Purchaser shall order,
at its cost and expense, an ALTA Survey (the “Survey”). Upon the receipt of the
Title Commitment and the Survey, Purchaser shall promptly review such
information. In all events, at least ten (10) days before the expiration of the
Review Period, Purchaser shall furnish a copy thereof to Seller, together with a
statement either that Purchaser approves title to the Property (including all
Permitted Exceptions (as hereinafter defined) or that identifies exceptions
shown in the Title Commitment that Purchaser requests Seller to remove
(“Purchaser’s Notice”). If Purchaser shall not timely give Purchaser’s Notice,
Purchaser shall be deemed to have found the title to the Property to be
unacceptable and to have elected to terminate this Agreement. If Purchaser’s
Notice shall request Seller to remove any exceptions shown in the Title
Commitment, then within five (5) days after receipt of Purchaser’s Notice,
Seller shall give notice (“Seller’s Notice”) to Purchaser stating those
exceptions, if any, so identified in Purchaser’s Notice that Seller is willing
to undertake to satisfy; provided however that, if Seller shall not timely give
Seller’s Notice, then Seller shall be deemed to have elected not to undertake
any efforts to remove any such exceptions. If, in Seller’s Notice, Seller shall
have elected to undertake any efforts to remove any such exceptions, Seller
shall not have an obligation to remove the same and, by further notice to
Purchaser, may discontinue such efforts at any time during the Review Period.
Purchaser may terminate this Agreement if Seller provides such notice of
discontinuance of efforts during the Review Period. If Purchaser does not
terminate this Agreement, then such matter and any other matters deemed to be
Permitted Exceptions as provided in Section 4 A hereinabove shall be considered
Permitted Exceptions. If Seller shall have elected in Seller’s Notice (or shall
be deemed to have elected) not to undertake efforts to remove any exceptions
identified in Purchaser’s Notice to be removed, then Purchaser, by further
notice to Seller within five (5) days after the due date of Seller’s Notice
shall either terminate this Agreement or shall accept such exceptions as
Permitted Exceptions. In the absence of any such further notice by Purchaser,
Purchaser shall be deemed to have elected to terminate this Agreement and the
Deposit shall be returned to Purchaser by Escrow Agent. In the event that
Chicago Title Insurance Company adds new exceptions to its Title

 

5



--------------------------------------------------------------------------------

Commitment for matters that are of record as of the Effective Date but were
omitted by the title company in the original Title Commitment after the above
title process has been completed, the above title process will be initiated
again to address any such new exceptions to the Title Commitment.

B. Title to the Property shall be good and marketable, free and clear of all
mortgages, liens and encumbrances, and free and clear of all leases, security
interests, restrictions, rights-of-way, easements and other matters, except for
the Permitted Exceptions. For purposes of this Agreement, “Permitted Exceptions”
shall mean (i) all Leases, as more particularly described on the rent roll on
Exhibit “B”, (ii) the Mortgage and related liens and assignments and (iii) all
title matters and exceptions to which Purchaser does not object pursuant to
Section 4 A hereinabove and any other matters deemed to be Permitted Exceptions
as provided in Section 4 A hereinabove.

5. Seller’s Representations and Warranties. Seller warrants and represents to
Purchaser as follows, which warranties and representations shall be deemed made
on the Effective Date and shall be reaffirmed at Closing (subject to any change
hereafter occurring with respect to the information referred to in subsections
E. F., H. I., J. or K. (as to claims or defaults by tenants)).

A. The title to the Property is, and at Closing will be, free and clear of all
liens, encumbrances or leases, except the Permitted Exceptions. It shall be a
condition to Purchaser’s obligation to proceed to the Closing that title to the
Property will be marketable and good of record and insurable at standard title
insurance company rates of the Escrow Agent, subject only to the Permitted
Exceptions.

B. Seller is a validly existing Delaware limited partnership in good standing
and has the authority to enter into and perform its obligations under this
Agreement. The person executing this Agreement on behalf of Seller has been
authorized to do so.

C. The execution and delivery of this Agreement do not, and the consummation of
the transaction contemplated hereby will not in any material respect, require
any approval, consent, authorization or order of, or filing with, any private
party or any governmental agency or body or violate any law, rule or regulation
or any order, arbitration award, judgment or decree to which Seller is a party
or by which it or any of the Property is bound.

D. The Property is not subject to any option contract or other sales contract,
or to any leases or other occupancy agreements created by Seller other than the
Leases.

E. Seller has no knowledge of, and has received no notice from, any governmental
authority requiring any work, repairs, construction, alterations or
installations on or in connection with the Property, or asserting any violation
of any federal, state, county or municipal laws, ordinances, codes, orders,
regulations or requirements affecting any portion of the Property, including,
without limitation, any applicable environmental laws or regulations.

 

6



--------------------------------------------------------------------------------

There is no action, suit or proceeding pending or, to the knowledge of Seller,
threatened against or affecting Seller or the Property or any portion thereof or
relating to or arising out of the ownership of the Property, in any court or
before or by any federal, state, county or municipal department, commission,
board, bureau or agency or other governmental instrumentality. The Seller is not
a debtor in any bankruptcy or other insolvency proceeding.

F. The Seller has not received from any governmental authority any written
notice of, and the Seller presently has no knowledge of, pending or contemplated
condemnation proceedings affecting the Property.

G. At or before the Closing, Seller shall duly terminate any management or
leasing contract or fee arrangement between Seller and any other party for or in
connection with the Real Property, all payments due thereunder will be paid in
full by Seller at or prior to Closing, and Seller shall hold Purchaser harmless
from any claims thereunder, unless Purchaser, at its sole option, assumes any
such agreement in writing.

H. Seller has not received any notice from any insurance company or any board of
fire underwriters (or other body exercising similar functions) claiming any
defects or deficiencies with respect to, or requesting the performance of any
repairs, alterations or other work to, the Property.

I. To Seller’s knowledge without investigation, except as may be set forth in
any environmental assessment to be delivered to Purchaser pursuant to Section 3
of this Agreement or as otherwise disclosed to Purchaser within five (5) days
after the Effective Date, (i) the Real Property described in Exhibit “A” is not
in violation of any applicable environmental law, including without limitation
the Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C.
Section 6901 et seq.) and the Comprehensive Environmental Response Compensation
and Liability Act of 1980, as amended (42 U.S.C. Section 9601 et seq.); (ii) no
underground storage tanks, asbestos (either commercially processed or excavated
raw materials), electrical transformers, fluorescent light fixtures with
ballast, or other items or equipment containing polychlorinated biphenyls
(“PCBs”), or other material regulated by any applicable environmental law
(“Hazardous Materials”) are present on the Real Property described in Exhibit
“A” in violation of any applicable environmental law; and (iii) Seller has not
received any information from neighboring property owners indicating they have
any concerns about existing environmental conditions which could affect the
Property or suggesting they might look to Seller for contribution to clean up or
remediate such condition. In the event Purchaser shall discover such Hazardous
Materials, toxic substances, tanks or other unsatisfactory (in Purchaser’s sole
discretion) environmental conditions on the Property at any time prior to
Closing, as Purchaser’s sole remedy, Purchaser shall have the right to terminate
this Agreement upon written notice thereof to Seller, whereupon Escrow Agent
shall return the Deposit to Purchaser together with all interest thereon.
Notwithstanding anything to the contrary herein, the effect of the
representations made in this subsection shall be deemed to be modified to the
extent of any information to the contrary obtained by any inspections, tests or
investigations made by Purchaser or any of its agents, consultants, contractors,
subcontractors, or any of its or their respective agents, employees or
representatives agents, employees and representatives prior to the end of the
Review Period.

 

7



--------------------------------------------------------------------------------

J. To Seller’s knowledge, no assessments or charges for any public improvements
have been made against the Property which remain unpaid and no improvements to
the Property or any roads or facilities abutting the Property have been made or
ordered for which a lien, assessment or charge can be filed or made.

K. The rent roll on Exhibit “B” lists (i) all Leases in effect on the Effective
Date, and (ii) guaranties with respect to the Leases in effect on the Effective
Date (the “Guaranties”). To Seller’s knowledge, each of the Leases and
Guaranties is valid and subsisting and in full force and effect, has not been
further amended, modified or supplemented except as otherwise indicated on
Exhibit “B”, the tenant thereunder is in actual possession in the normal course,
the tenant is not in material default thereunder, no tenant under any Lease has
asserted any claim of which Seller has notice which would in any way affect the
collection of rent from such tenant, and no written notice of default or breach
on the part of the landlord under any of the Leases has been received by Seller
or its agents from the tenant thereunder.

L. The rents set forth in Exhibit “B” are the actual rents, income and charges
presently being collected by Seller. To Seller’s knowledge, no tenant under any
of the Leases is entitled to any concessions, allowances, rebates or refunds or
has prepaid any rents or other charges for more than the current month except as
may be authorized by the express terms of the applicable Leases. None of the
Leases and none of the rents or other amounts payable thereunder have been
assigned, pledged or encumbered except in connection with any loan to be fully
satisfied prior to, or at, Closing. No security deposits have been paid by any
tenants which have not heretofore been returned, except as set forth in Exhibit
“B” hereto, if any.

M. Following Closing, no brokerage or leasing commissions or other compensation
is or will be due or payable to any person, firm, corporation or other entity
with respect to or on account of any of the Leases or any extensions or renewals
thereof.

N. If, after Seller’s execution hereof, any event occurs or condition exists
which renders any of the representations contained herein materially untrue or
misleading, Seller shall promptly notify Purchaser in writing.

O. All documents provided to Purchaser, including without limitation the items
provided pursuant to Section 3(A)(2), are the complete originals or, if not
originals, are true, accurate, and complete copies thereof.

P. The copies of the loan documents to be delivered in the future by Seller to
Purchaser pursuant to this Agreement will constitute complete copies of all loan
documents executed by Seller in connection with the Mortgage (as hereinafter
defined).

6. Purchaser’s Representations and Warranties. Purchaser represents and warrants
to Seller as follows:

A. This Agreement is validly executed and delivered by Purchaser and the
performance by Purchaser hereunder does not violate (i) any agreement or
contract to which Purchaser is a party or (ii) any judgment, order, injunction,
decree, regulation or ruling of any court or other governmental authority to
which Purchaser is subject.

B. The execution of this Agreement by Purchaser has been properly authorized and
is the binding obligation of Purchaser.

 

8



--------------------------------------------------------------------------------

7. Seller’s Covenants. Seller covenants and agrees as follows:

A. Seller will not (i) mortgage, pledge or subject the Property or any part
thereof to an unbonded lien or other encumbrance, except for that certain
Mortgage and related liens and assignments in favor of Bank of America,
(“Mortgagee”) in the original amount of Four Million Two Hundred and Fifty
Thousand ($4,250,000.00), having a balance as of February 28, 2013, of
$4,231,428.96 (the “Mortgage”), which shall be assumed by Purchaser at Closing
if such assumption is approved by Mortgagee, (ii) permit any mechanic’s or
materialmen’s lien to attach against the Real Property, (iii) execute or cause
or permit to be placed of record any document affecting title to any portion of
the Real Property, and (iv) enter into, or subject any portion of the Property
to, any option contract, sales contract, or any other agreement, pursuant to
which any party shall have any right to purchase any portion of the Property and
(v) enter into any lease, assignment, amendment, modification, supplement or
renewal of any of the Leases, without first receiving Purchaser’s prior written
approval, which approval shall not be unreasonably withheld.

B. Seller will not sell or otherwise dispose of or remove any fixtures,
mechanical equipment or any other item included within the Property.

C. Seller will not do any act which will materially adversely affect the
warranties, guarantees, bonds and other items delivered to Purchaser as
specified in Section 1D, without the prior written consent of Purchaser.

D. Seller will comply with each and every material undertaking, covenant and
obligation of the landlord under the Leases.

E. Seller shall maintain or cause to be maintained the Property (including all
plumbing, heating, ventilating, air conditioning and other mechanical and
electrical systems contained in the Improvements, but excluding all portions of
the Real Property that are beyond the boundaries thereof described on Exhibit
“A”) in its current order and repair, reasonable wear and tear and damage by
fire or other casualty excepted.

F. Seller will pay or cause to be paid all debts, taxes, fees, assessments,
commissions, and other obligations for which it is responsible related to the
use and ownership of the Property up to the date of Closing, except for those
items for which proration is agreed upon in accordance with the provisions of
Section 10 hereof, including, but not limited to: all real estate, personal
property and other taxes of every kind; all charges for consumption of
utilities; and all commissions or broker’s fees.

 

9



--------------------------------------------------------------------------------

G. Between the date of this Agreement and the Closing Date, Seller agrees that
it will: (i) manage and operate the Property only in the ordinary and usual
manner, maintain in full force and effect until the Closing Date its current
insurance policies; (ii) deliver the Property, subject to the Permitted
Exceptions, on the Closing Date in substantially the same condition it is in on
the date of this Agreement, reasonable wear and tear and damage by fire or other
casualty excepted; (iii) give prompt written notice to Purchaser, by overnight
delivery from a recognized national carrier and facsimile, of any fire or other
casualty affecting the Property after the date of this Agreement; (iv) deliver
to Purchaser, promptly after receipt by Seller, copies of all notices of
violation issued by governmental authorities with respect to the Property
received by Seller after the date of this Agreement.

H. Seller shall maintain such reserves following Closing that Seller, in its
good faith judgment, deems to be necessary in order to satisfy its obligations,
representations, covenants and warranties which by their nature or as otherwise
noted herein survive Closing.

I. Seller (i) shall use commercially reasonable efforts (it being understood
that Seller need not take any enforcement actions against any tenants in
connection therewith) to deliver to Purchaser at the Closing, duly executed
originals of estoppel certificates (the “Estoppel Certificates”) from each
tenant under the Leases and each guarantor of each Lease, if any, substantially
in the form attached hereto as Exhibit “D”, each dated not earlier than ninety
(90) days prior to the Closing. If, as of the time otherwise provided for the
Closing, Estoppel Certificates for at least eighty percent (80%) of the tenant
space within the Property shall not have been delivered to Purchaser in the
foregoing form and not reflecting any material defaults by Seller or the tenant
thereunder, then Purchaser may terminate this Agreement and receive back the
Deposit, in which event neither party shall have any further liability under
this Agreement other than with respect to liabilities and obligations stated in
this Agreement to survive termination, and (ii) shall request duly executed
originals of estoppel certificates, each dated not earlier than ninety (90) days
prior to the Closing, from all parties subject to any Reciprocal Easement
Agreement, if any, in the form (“REA Estoppel”) by which the parties to the REA
shall certify that the REA is in full force and effect, has not been assigned,
modified or amended in any way other than as set forth in a recorded document,
and to the knowledge of the party giving the estoppel, the other party is not in
material default under the applicable instrument and all amounts, if any owing
under the applicable agreement have been paid in full. If all of the REA
Estoppels have not been delivered to Purchaser in the required form within the
aforesaid time period, Purchaser may elect to terminate this Agreement, and have
the Deposit refunded to Purchaser.

J. Seller shall use commercially reasonable efforts to assist the Purchaser to
obtain the consent of Mortgagee to Purchaser’s assumption of the Mortgage, and
the Mortgagee Estoppel Certificate, provided that Seller shall not have any
obligation to incur any expense or assume any obligation or liability,
contingent or otherwise, in connection therewith (other than the payment of the
one percent (1%) assumption fee referred to in Section 10.D. of this Agreement).

K. Prior to the Closing, Seller shall perform all of Seller’s obligations under
the Mortgage and shall not (a) commit or allow any act or omission, directly or
indirectly, which would then or with the passage of time create a default under
the documents evidencing or securing the Mortgage (the “Mortgage Documents”),
(b) amend or modify the Mortgage Documents, or (c) prepay, in whole or in part,
the Mortgage.

 

10



--------------------------------------------------------------------------------

8. Conditions.

A. In addition to Purchaser’s absolute right to terminate this Agreement for any
reason at any time during the Review Period, the obligation of Purchaser under
this Agreement to purchase the Property from Seller is subject to the
satisfaction of each of the following conditions on or prior to the Closing
Date, any of which conditions may be waived in whole or in part by Purchaser by
written waiver at or prior to the Closing Date:

1. Title to the Real Property shall be good and marketable as required herein,
free and clear of all liens, encumbrances and exceptions other than the
Permitted Exceptions and the Escrow Agent shall be prepared to issue an owner’s
title insurance policy pursuant to the Title Commitment insuring the title to
the Real Property, subject only to the Permitted Exceptions, in the amount of
the Purchase Price or such lesser amount as Purchaser, in its sole discretion,
shall determine and with such endorsements which the Escrow Agent, prior to the
end of the Review Period, shall have committed to issue upon payment of the
appropriate premium therefor and no material change thereto shall have occurred
prior to Closing. Seller shall discharge all liens against the Property at
Closing other than the Mortgage which is to be assumed by Purchaser and other
Permitted Exceptions.

2. Seller shall have performed, observed and complied with all material
covenants, agreements and conditions required by this Agreement to be performed
by, observed and complied with on its part either on or prior to the Closing
Date.

3. All of Seller’s representations and warranties contained herein shall be true
and correct in all material respects as of the Closing Date, and Seller will
deliver to Purchaser at Closing a certificate to that effect (or disclosing any
representations or warranties which are no longer true and accurate); provided
that it shall be a condition to Purchaser’s obligation to proceed to the Closing
that there shall not be any material change in such representations or
warranties set forth in such certificate.

4. The physical condition of the Property and the title for the Property shall
not have materially changed since the conclusion of the Review Period.

5. All tenants of the Leases shall be occupying the Property, and none of them
shall be in default in the payment of rent or performance of any other material
obligation.

6. Purchaser shall have received upon terms to its reasonable satisfaction:
(a) the consent of the Mortgagee for the assumption of the Mortgage by the
Purchaser upon substantially the current terms and conditions thereof (it being
understood that unless Purchaser shall have terminated this Agreement during the
Review Period, Purchaser shall be deemed to have approved the current terms of
the Mortgage and related

 

11



--------------------------------------------------------------------------------

documents, and (b) a statement from the Mortgagee to the effect that, without
investigation, the Mortgagee is not actually aware of any defaults with respect
to the Mortgage (it being understood that the sole effect of the inaccuracy of
any such statement shall be the inability of the Mortgagee to assert any such
known default against Mortgagee based on events occurring prior to the Closing)
(the “Mortgagee Estoppel”). If Purchaser shall not have received the foregoing
items, then this Agreement shall be considered terminated, the Deposit shall be
returned to Purchaser, and neither Purchaser nor Seller shall have any further
liability under this Agreement, except as to matters that specifically survive
such termination.

In the event any of the foregoing conditions to the Closing are not satisfied or
waived in writing by Purchaser as of the Closing Date, then, Purchaser may
either (i) extend the date for Closing until such conditions are satisfied (but
only if (A) the unfulfilled conditions shall have occurred by reason of a
default by Seller hereunder that can reasonably be cured within thirty
(30) days, and (B) such extended period for the Closing shall not exceed such
thirty (30)-day period, and if such condition shall not be fulfilled as of the
end of such thirty (30)-day period, then Purchaser may terminate this Agreement;
(ii) terminate this Agreement and have the Deposit refunded to Purchaser
together with accrued interest (provided, however, that termination and refund
of the Deposit shall not be Purchaser’s exclusive remedy to the extent other
remedies are permitted by this Agreement) or (iii) waive in writing the
satisfaction of any such conditions, in which event this Agreement shall be read
as if such conditions no longer existed; provided, however, that if such failure
of condition also constitutes or is accompanied by a default by Seller
hereunder, Purchaser shall have all applicable rights and remedies as set forth
in Section 13 hereof, and the indemnity contained in Section 3A hereof shall
survive Closing. Notwithstanding that certain of Seller’s representations and
warranties may be limited to the extent of actual knowledge of the facts stated
therein, it shall be a condition precedent to Purchaser’s obligation to go to
Closing that the facts stated in all such representations and warranties shall
be correct in all material respects as of the time of Closing.

If the Mortgagee does not approve in writing the assumption of the Mortgage by
the Purchaser on or before two hundred ten (210 days after the Effective Date,
and if Purchaser is not in default under this Agreement, then either Seller or
Purchaser may terminate this Agreement and the Deposit shall be returned to
Purchaser and neither party shall have any further liability hereunder, except
as to Section 3 hereof.

B. The obligations of Seller under this Agreement to sell the Property to
Purchaser are subject to the satisfaction of each of the following conditions,
any of which conditions may be waived in whole or in part by Seller by written
waiver at or prior to the Closing Date:

1. Purchaser shall have performed, observed and complied with all material
covenants, agreements and conditions required by this Agreement to be performed
by, observed and complied with on its part either on or prior to the Closing
Date.

2. All of Purchaser’s representations and warranties contained herein shall be
true and correct in all material respects.

 

12



--------------------------------------------------------------------------------

3. Purchaser shall have assumed the Mortgage with the Consent of the Mortgagee
and Seller and its affiliates shall have been released with respect to all
obligations under the Mortgage and any related guaranties, indemnities and other
undertakings related to the Loan.

C. It shall also be a condition to the respective obligations of Seller and
Purchaser to proceed to the Closing that, simultaneously with the Closing, the
closing under that certain Purchase and Sale Agreement (the “Related
Agreement”), of even date herewith, between ECHO Dillsburg, L.P. and Warren
Commons Associates, LLC, it being understood (a) that Purchaser shall not be
entitled to rely on this condition if Warren Commons Associates, LLC shall be in
material default under the Related Agreement, and (b) that Seller shall not be
entitled to rely on this condition if ECHO Dillsburg, L.P. shall be in material
default under the Related Agreement.

If the Closing shall not have occurred on or before the Closing Date other than
solely by reason of Seller’s default hereunder, then, Seller may either
(i) extend the date for Closing until such conditions are satisfied (but only if
(A) the unfulfilled conditions shall have occurred by reason of a default by
Purchaser hereunder that can reasonably be cured within thirty (30) days and
(B) such extended period for the Closing shall not exceed such thirty (30)-day
period, and if such condition shall not be fulfilled as of the end of such
thirty (30)-day period, then Seller may terminate this Agreement by notice to
Purchaser prior to the end of such thirty (30)-day period and have the Deposit
refunded to Purchaser together with accrued interest), or (ii) terminate this
Agreement with the Deposit together with accrued interest refunded to Purchaser
if Purchaser shall not then be in default under this Agreement (provided,
however, that termination shall not be Seller’s exclusive remedy to the extent
other remedies are permitted by this Agreement) or (iii) waive in writing the
satisfaction of any such conditions, in which event this Agreement shall be read
as if such conditions no longer existed; provided, however that, if such failure
of condition also constitutes or is accompanied by a default by Purchaser
hereunder, Seller shall have all applicable rights and remedies as set forth in
Section 14 hereof, and the indemnity contained in Section 3A hereof shall
survive Closing. Notwithstanding that certain of Purchaser’s representations and
warranties may be limited to the extent of actual knowledge of the facts stated
therein, it shall be a condition precedent to Seller’s obligation to go to
Closing that the facts stated in all such representations and warranties shall
be correct in all material respects as of the time of Closing.

9. Closing.

A. Unless this Agreement is terminated by Purchaser or Seller as herein
provided, the closing hereunder (“Closing”) shall be conducted in escrow by the
Escrow Agent on or before that date which is two hundred ten (210) days after
the Effective Date or such later date to which the date for Closing may have
been extended as herein provided (the “Closing Date”).

 

13



--------------------------------------------------------------------------------

B. At Closing, in addition to any other documents required to be delivered under
the terms of this Agreement, Seller shall deliver or cause to be delivered to
Purchaser the following, copies of which forms, if available in the case of
third party documents, shall be delivered to Purchaser five (5) days prior to
Closing:

1. A special warranty deed, duly executed and acknowledged by Seller and in
proper form for recordation, fee simple title to the Real Property subject only
to the Permitted Exceptions. If requested by Purchaser, the deed shall also
describe the Real Property by reference to the physical survey obtained by
Purchaser.

2. A valid bill of sale or assignment of lease, as the case may be, of all of
the Additional Property, duly executed and acknowledged by Seller.

3. The originals of the Leases, together with a valid assignment (the
“Assignment of Leases”), duly executed and assigning to Purchaser all of
Seller’s right, title and interest, as landlord, in and to the Leases, free and
clear of all assignments, pledges or hypothecations thereof by the landlord
thereunder, which Assignment of Leases shall include Seller’s indemnity for a
period of one (1) year from Closing for all matters arising or asserted under
the Leases due to events or occurrences arising or before the Closing
(specifically excluding any matter relating to the physical condition of the
Property) and Purchaser’s indemnity for all matters arising or asserted under
the Leases due to events or occurrences arising after Closing.

4. Notice to the tenants under the Leases in a customary form approved by
Purchaser and in conformity with the requirements of the Leases, duly executed
and acknowledged by Seller, advising the tenants of the sale of the Property to
Purchaser and directing that rent and other payments thereafter be sent to
Purchaser (or its agent) at the address provided by Purchaser.

5. A valid assignment, duly executed and acknowledged by Seller, assigning to
Purchaser all of Seller’s interest in and to the Intangible Property.

6. To the extent they are in Seller’s possession or control, originals of all
certificates of occupancy, licenses, permits, authorizations and approvals
required by law and issued by all governmental authorities having jurisdiction
over the Real Property and copies of all certificates issued by the local board
of fire underwriters (or other body exercising similar functions).

7. To the extent they are in Seller’s possession or control, a complete set of
the final working drawings, engineering plans, utilities lay-out plans,
topographical plans, all tenant improvement plans and the like used in the
construction of the Improvements.

8. Such affidavits (limited to factual matters known to Seller except in the
case of statements needed for mechanic’s lien coverage) as the Escrow Agent
shall reasonably require in order to issue policies of title insurance free of
any exceptions for unfiled mechanics, materialmen’s or similar liens and parties
in possession (other than the tenants under the Leases and the rights of other
parties under the Permitted Exceptions).

 

14



--------------------------------------------------------------------------------

9. A certificate of non-foreign status as required by Section 1445 of the
Internal Revenue Code.

10. All keys, codes, or other security devices in Seller’s possession or control
used in connection with the operation of the Property.

11. Seller’s certificate pursuant to Section 8A.3 with respect to its
representations and warranties.

12. An indemnity by Seller in favor of Purchaser for all liabilities, losses ,
costs and expenses that Purchaser may incur by reason of any tortious act or
omission by Seller occurring prior to the Closing; provided that the foregoing
shall be limited by the other provisions of this Agreement, including without
limitation Section 3 and other provisions of this Agreement relating to
survival.

13. If in connection with Purchaser’s assumption of the Mortgage, Purchaser will
become liable for, or bound by any default under the Mortgage arising out of any
occurrence which takes place prior to the Closing, Seller shall execute and
deliver to Purchaser an agreement pursuant to which Seller indemnifies and holds
Purchaser harmless for a period of one year from Closing, from and against any
claims, liabilities, loss or damages suffered or incurred by Purchaser as a
result thereof, including attorneys’ fees and other cost incurred in defending
any such claim.

C. At Closing, in addition to any other documents required to be delivered under
the terms of this Agreement, Purchaser shall (i) execute and deliver (a) the
Assignment of Leases, (b) the coal notice and certificate of residence in the
deed, (c) an approved settlement statement; and (ii) deliver or cause to be
delivered (a) all documents reasonably required by the Escrow Agent and
(b) cash, wire transfer or other immediately available funds payable to Seller
in the amount of the funds at Closing, as specified in Subsections 2A (as held
by Escrow Agent) and 2B.

10. Adjustments.

The following shall be adjusted between Seller and Purchaser and shall be
prorated on a per diem basis as of the Closing Date, except as noted below:

A. All rents and other payments and obligations pursuant to the Leases. All
monies received after Closing from a tenant in arrears at Closing shall be first
applied to current rent, then to arrearages and any other amounts owing to
Seller. Purchaser shall be under no obligation to collect any arrearages owing
to Seller. Seller covenants that it shall not attempt to enforce any action to
collect any arrearage from any Tenant after Closing.

B. Real estate taxes (on the basis of the actual fiscal years for which such
taxes are assessed), personal property taxes, and assessments on the Property
shall be apportioned pro rata between Seller and Purchaser, with Seller
responsible for the same to and including the day prior to the Closing Date and
Purchaser responsible for the same from and

 

15



--------------------------------------------------------------------------------

after the Closing Date. Purchaser shall receive a credit in an amount equal to
any taxes and assessments unpaid as of the Closing Date and for which Seller is
responsible hereunder. Seller shall receive a credit in an amount equal to any
taxes and assessments which have been paid by Seller applicable to periods on or
after the Closing Date.

C. Seller shall pay to Purchaser at Closing, by credit against the Purchase
Price, all security deposits paid by tenants under the Leases, including any and
all interest accrued thereon, not applied as permitted by the applicable Lease.
Purchaser shall pay to Seller at Closing the amount of any reserve accounts for
the payment of real estate taxes, tenant improvement costs, real estate
commissions and the like held or controlled by Mortgagee.

D. Seller shall pay the cost of deed preparation and the 1% loan assumption fee.
Seller and Purchaser shall each pay one half the amount of all transfer and
recording taxes on the deed conveying the Real Property and any escrow fees
charged by Escrow Agent to act as settlement agent. Purchaser shall pay all
charges of the Escrow Agent, including any abstracting costs, for issuance of
the title commitment and owner’s title policy to Purchaser, the cost of the
Survey, the cost of any endorsement to the policy of title insurance.

E. All utilities, operating expenses and other apportionable income and expenses
paid or payable by Seller, including without limitation, Common Area Maintenance
charges due under the Leases (collectively “CAM Charges”), shall be apportioned
pro rata on a per diem basis as of 12:01 A.M. on the date of Closing. Seller
shall use its best efforts to cause any and all public utilities serving the
Property to issue final bills to Seller on the basis of readings made as of
Closing and all such bills shall be paid by Seller. At Closing, Purchaser and
Seller shall perform a final reconciliation of the CAM Charges due under the
Leases for the calendar year up to the date of Closing (the “Short Year”) as
follows: (i) Purchaser shall pay to Seller the amount by which the CAM Charges
and taxes actually paid by Seller during such Short Year exceed that portion of
funds Seller collected from tenants for CAM Charges and taxes (which are not
otherwise paid directly by such tenants) during the Short Year, or (ii) Seller
shall pay to Purchaser the amount by which that portion of funds Seller
collected from tenants for CAM Charges and taxes (which are not otherwise paid
directly by such tenants) during the Short Year exceeds the CAM Charges and
taxes actually paid by Seller during such Short Year. Seller shall provide all
relevant information regarding such interim reconciliation of the CAM Charges to
Purchaser at least ten (10) business days prior to Closing.

F. Purchaser shall be entitled to a credit against the Purchaser Price in an
amount equal to all unpaid interest and other charges on the Existing Mortgage
accrued through and including the day immediately preceding the date of Closing.

G. With the exception of any adjustments to be made following the Closing Date,
(a) if a net amount is owed by Seller to Purchaser pursuant to this Section 10,
such amount shall be credited against the Purchase Price, and (b) if a net
amount is owed by Purchaser to Seller pursuant to this Section 10, such amount
shall be paid to Seller without an increase in the Purchase Price.

 

16



--------------------------------------------------------------------------------

11. Possession. Possession of the Property shall be delivered as of the Closing
Date, subject only to the Leases and other Permitted Exceptions.

12. Condemnation. In the event that any eminent domain proceeding (including a
temporary taking) affecting the Real Property or any part thereof or affecting
any of the rights of the tenants under the Leases is commenced or threatened by
a governmental body having the power of eminent domain (a “Condemnation”),
Seller shall immediately give Purchaser written notice thereof, and in the
event, in Purchaser’s sole discretion, such Condemnation has no material adverse
effect on the Property, Purchaser shall receive the award resulting from the
Condemnation, (or if not then received, the right to the same shall be assigned
to Purchaser), and this transaction shall be closed in the same manner as if no
such Condemnation or other taking shall have occurred. However, if any such
Condemnation has, or will have, in Purchaser’s sole discretion, a material
adverse effect on the Property, Purchaser may terminate this Agreement, in which
event the Escrow Agent shall immediately forward the Deposit to Purchaser, and
neither party shall have any further liability or obligations to the other
hereunder; provided, however, that the indemnity contained in Subsection 3A
hereof shall survive.

13. Seller’s Default. In the event Seller shall be in breach or violation of, or
shall fail or refuse to perform its obligations under this Agreement, then
Purchaser, as Purchaser’s sole remedy for such default, shall be entitled to
seek either (a) an action for specific performance of this Agreement with no
right to damages, or (b) the return of the Deposit and reimbursement of the
reasonable costs incurred by Purchaser in reliance upon this Agreement but not
exceeding a sum equal to the amount of the Deposit and with no right to any
other damages.

14. Purchaser’s Default; Liquidated Damages. In the event Purchaser shall be in
breach or violation of, or shall fail or refuse to perform its obligations under
this Agreement, the Deposit shall be immediately forwarded by Escrow Agent to
Seller on demand, which is hereby agreed to be adequate liquidated damages for
Purchaser’s default hereunder, and Seller shall have no other rights or
remedies, provided that the foregoing shall not limit any damages or other
remedies of Seller in the case of a default by Purchaser under any of the
provisions of Section 3 of this Agreement. The parties acknowledge that the
Deposit represents a reasonable effort to ascertain the damages to Seller in the
event of such a Purchaser default, which damages are difficult or impossible to
quantify. Notwithstanding any provision of this Agreement to the contrary,
Escrow Agent’s duties and responsibilities are set forth in the Escrow
Agreement.

15. Broker’s Commission. Seller shall be solely responsible for, and shall pay
in cash at Closing, and only if Closing shall occur, a real estate commission to
Dietz Commercial (the “Broker”) but only pursuant to the terms of any separate
written agreement to which Seller is a party. Seller represents and warrants to
Purchaser, and Purchaser represents and warrants to Seller, that, except as
provided in the preceding sentence, no commissions are due and owing any real
estate broker or salesperson (other than the Broker) in connection with this
transaction arising out of its actions. Seller and Purchaser hereby each agree
to indemnify, defend and hold the other harmless from and against any claim for
any real estate commission or similar fee arising out of its actions concerning
the purchase and sale of the Property as contemplated by this Agreement. Seller
acknowledges that Purchaser has disclosed that certain of its principals are
licensed real estate agents in the Commonwealth of Virginia.

 

17



--------------------------------------------------------------------------------

16. Insurance; Risk of Loss. At all times until the Closing has been
consummated, Seller shall maintain in full force and effect casualty and
liability insurance on or with respect to the Property, it being understood and
agreed that all risk of loss with respect to the Property shall remain with
Seller through Closing. In the event that prior to the Closing Date, the
Improvements on the Property are damaged, destroyed, or rendered unusable, in
whole or in part, by fire, Condemnation, or other cause (“Casualty”), then the
Purchaser may terminate this Agreement by notice to the Seller within ten
(10) days of Purchaser’s receipt of Seller’s notice of such damage or
proceeding, in which case the Deposit shall be refunded to Purchaser, and
thereafter neither party shall have any further obligation or liability to the
other by virtue of this Agreement, except as otherwise expressly provided
herein.

17. Survival of Covenants. All covenants, representations and warranties made by
Seller and Purchaser herein or in any other documents or instruments delivered
pursuant hereto or in connection herewith shall survive the Closing for a period
of three (3) years after Closing, but only as to those specific matters
reasonably detailed in appropriate legal proceedings against Seller filed on or
before three (3) years after Closing; provided that Seller’s representations and
warranties set forth in Section 5 (I), (K) and (L) of this Agreement shall
survive only as to those specific matters reasonably detailed in appropriate
legal proceedings against Seller filed on or before one (1) year after the
Closing. Any recovery by reason of a breach of this Section or any other
representation or warranty of Seller, whether herein or in any document
delivered in connection herewith shall be limited, in the aggregate, to an
amount equal to the Purchase Price.

18. Assignment. Purchaser’s rights under this Agreement shall be assignable by
Purchaser, without further consent of Seller, to an entity affiliated with or
controlled by Purchaser or any of Purchaser’s principals. In any such event,
Purchaser shall be solely responsible for, and shall pay at or before the
Closing, any additional transfer taxes payable as a result of any such
assignment.

19. Notices. All notices, requests or other communications permitted or required
under this Agreement shall be in writing and shall be communicated by personal
delivery, by nationally recognized overnight delivery service (such as Federal
Express), by certified mail, return receipt requested, or by facsimile
transmission to the parties hereto at the addresses shown below, or at such
other address as any of them may designate by notice to each of the others.
Notice given by facsimile shall be effective as of the successful transmission
of the facsimile (as evidenced by a successful transmission report generated by
the sender’s facsimile equipment), but only if notice is sent the same day by
another method permitted by this Section 19.

 

Seller:    ECHO WARREN ASSOCIATES, L.P.    c/o ECHO Real Estate Services Company
   Attn: Managing Partner    701 Alpha Drive    Pittsburgh, PA 15238   
412.968.1664 telephone    412.967.6141 fax

 

18



--------------------------------------------------------------------------------

        Copies to:    ECHO Real Estate Services Company    Attn: Legal
Department    701 Alpha Drive    Pittsburgh, PA 15238    412.968.1664 telephone
   412.967.6141 fax    Joseph J. Barnes    Barnes Dulac Watkins    Two Gateway
Center, 17 East    603 Stanwix Street    Pittsburgh, Pennsylvania 15222   
412.434.5856 telephone    412.434.5554 fax Purchaser:    WHLR-Warren Commons,
LLC    Attn: Jon S. Wheeler and Rob Seidel    Suite 200    2529 Virginia Beach
Boulevard    Virginia Beach, Virginia 23452    757.627.9088 telephone   
757.627.9081 fax         Copy to:    Stuart A. Pleasants, attorney at law   
Suite 101    2529 Virginia Beach Boulevard    Virginia Beach, Virginia 23452   
757.275.7634 telephone    757.627.9081 fax

20. Escrow. Upon its receipt thereof, Escrow Agent shall deposit the Deposit in
a federally insured interest bearing account, with all accrued interest earned
thereon to be added to and deemed a part of the Deposit. Except as otherwise
provided in this Agreement, the Deposit shall be delivered by Escrow Agent to
Seller on the Closing Date for application against the Purchase Price; provided,
however, if Purchaser shall be entitled to a refund of the Deposit in accordance
with the terms of this Agreement, Escrow Agent shall promptly refund the Deposit
to Purchaser. Escrow Agent shall have no liability to any party hereto in acting
or refraining from acting hereunder except for willful malfeasance and shall
perform such function without compensation. In the event of any dispute between
the parties hereto or between Escrow Agent and Seller or Purchaser, Escrow Agent
may deposit the Deposit in a court of competent jurisdiction for the purpose of
obtaining a determination of such controversy. Seller and Purchaser agree to
execute and deliver an escrow agreement in the form designated by Escrow Agent
in form and content as contained in the Escrow Agreement.

 

19



--------------------------------------------------------------------------------

21. Like Kind Exchange Under Section 1031 of the Internal Revenue Code. The
parties acknowledge that Seller or Purchaser may wish to enter into a like kind
exchange (either simultaneous or deferred) with respect to the Property (the
“Exchange”) pursuant to the applicable provisions of Section 1031 of the
Internal Revenue Code of 1986, as amended. Notwithstanding anything to the
contrary contained in this Agreement, Seller or Purchaser shall have the right
to assign its interest under this Agreement without the other party’s consent
for the sole purpose of enabling the assigning party to effectuate the Exchange,
including execution of any necessary acknowledgment documents; provided,
however, that notwithstanding any such assignment, the assigning party shall not
be released from any of its liabilities, obligations or indemnities under this
Agreement. The other party shall cooperate in all reasonable respects with the
assigning party to effectuate such Exchange; provided, however, that:

A. Closing shall not be extended or delayed by reason of such Exchange;

B. The non-assigning party shall not be required to incur any additional cost,
expense or liability, contingent or otherwise, as a result of such Exchange, and
the assigning party shall forthwith, on demand, reimburse the non-assigning
party for any additional cost, expense or liability, including attorney’s fees
incurred by the non-assigning party as a result of the Exchange in reviewing
documents; and

C. The assigning party’s ability to consummate the Exchange shall not be a
condition to the obligations of assigning party under this Agreement, and the
non-assigning party does not warrant and shall not be responsible for any of the
tax consequences to assigning party with respect to the transactions
contemplated hereunder.

22. Miscellaneous.

A. This Agreement shall be governed by, construed and enforced under the laws of
the State of Pennsylvania, without regard to its conflicts of laws provisions.

B. This Agreement sets forth the entire agreement and understanding between the
parties with respect to the transactions contemplated hereby and supersedes all
prior agreements, arrangements and understandings which led to the subject
matter hereof.

C. All the terms, covenants, representations, warranties and conditions of this
Agreement shall be binding upon, and inure to the benefit of and be enforceable
by, the parties hereto and their respective heirs, personal representatives,
executors, successors and permissible assigns.

D. Failure of any party at any time or times to require performance of any
provisions hereof shall in no manner affect the right at a later time to enforce
the provision. No waiver by either party of any condition, or the breach of any
term, covenant, representation or warranty contained in this Agreement, whether
by conduct or otherwise, in any one of more instances, shall be deemed a further
or continuing waiver of condition or covenant, representation or warranty
contained in this Agreement.

 

20



--------------------------------------------------------------------------------

E. Any amendment or modification of this Agreement shall be made in writing
executed by the party sought to be charged thereby.

F. Wherever used herein, the singular shall include the plural, the plural shall
include the singular and the use of any gender shall include all other genders.
If Seller consists of more than one individual or entity, all individuals and
entities comprising Seller shall be jointly and severally liable under this
Agreement. In this Agreement, whenever general words or terms are followed by
the word “including” (or other forms of the word “include”) and words of
particular and specific meaning, shall be deemed to include the words “including
without limitation,” and the general words shall be construed in their widest
extent, and shall not be limited to persons or things of the same general kind
or class as those specifically mentioned in the words of particular and specific
meaning.

G. The captions and Section headings contained herein are for convenience only
and shall not be used in construing or enforcing any of the provisions of this
Agreement.

H. This Agreement may be executed, by facsimile or email, in two (2) or more
counterparts, each of which shall be deemed an original hereof, but all of
which, together, shall constitute a single agreement. If executed by facsimile,
the parties to this Agreement may rely on a facsimile copy as an original.

I. Time is of the essence with respect to every provision of this Agreement.

J. If the expiration of any time period measured in days occurs on a Saturday,
Sunday or legal holiday, such expiration shall automatically be extended to the
next day which is not a Saturday, Sunday or legal holiday.

SIGNATURES FOLLOW:

 

21



--------------------------------------------------------------------------------

WHLR-WARREN COMMONS, LLC

/s/ Jon S. Wheeler

By   Jon S. Wheeler, its Manager

 

ECHO WARREN ASSOCIATES, L.P., a Delaware limited partnership By:   ECHO
Developers Fund I Managing Partner, L.P., a Delaware limited partnership, its
General Partner   By:   ECHO Developers, LLC, a Pennsylvania limited liability
company, its General Partner     By:  

/s/ Thomas A. Karet

      Thomas A. Karet       its Managing Partner

 

22